*363RESOLUCIÓN
Evaluada la “Moción Informativa en Cumplimiento de Orden y Reiterando Solicitud” y la “Moción Informativa” de la Oficina de Inspección de Notarías, y habiendo cumplido el Sr. Héctor R. Santos Rivera con el término de un mes de suspensión a la abogacía y, a su vez, con todos los señala-mientos realizados por la Oficina de Inspección de Nota-rías a su obra notarial, lo reinstalamos a la abogacía.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo